Citation Nr: 1414775	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-46 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased disability rating, in excess of 10 percent, for chronic hepatitis C with liver function abnormalities.

2. Entitlement to an increased disability rating, in excess of 10 percent, for dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

The issues of entitlement to service connection for a neck disability and service connection for a shoulder disability, both to include as secondary to service-connected dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased disability rating, in excess of 10 percent, for dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

On the record, during his Board hearing on March 21, 2012, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal for an increased disability rating, in excess of 10 percent, for chronic hepatitis C with liver function abnormalities.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal for an increased disability rating, in excess of 10 percent, for chronic hepatitis C with liver function abnormalities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the March 2012, videoconference hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew his appeal for an increased disability rating, in excess of 10 percent, for chronic hepatitis C with liver function abnormalities as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on that matter, and this issue is dismissed.



ORDER

The claim of entitlement to an increased disability rating, in excess of 10 percent, for chronic hepatitis C with liver function abnormalities has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

With respect to the issue on appeal, the Veteran contends that the current disability rating does not accurately reflect the current symptomatology of his service-connected dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels.  

According to an April 2013 letter sent to Congressman A. Smith, the Veteran stated his service-connected back disability continues to worsen as the years pass. 

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002). VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has provided statements which indicate that his service-connected dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels continues to worsen and since his last VA examination took place in October 2011, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board has no discretion and must remand the issue in order to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once the above instruction has been completed to the extent possible, the Veteran should be scheduled for a VA examination to determine the current severity of his dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels.  

The Veteran's claims file must be provided to the examiner upon examination and this should be acknowledged in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels, including any associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is not granted to the Veteran's satisfaction, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


